Opinion issued July 17, 2003 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00650-CR
____________

JERIMY PATTERSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 939814



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue the mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).